Citation Nr: 9927807	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-07 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a right knee disorder 
with chondromalacia patella and a lateral meniscus tear.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1980 to 
November 1985, followed by periods of active duty training, 
including a period from March 20, 1993 to April 3, 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal. 


FINDING OF FACT

The preponderance of the medical evidence of record is 
against a nexus between a  current right knee disorder and 
any incident of the veteran's active service or active duty 
for training.


CONCLUSION OF LAW

A right knee disorder with chondromalacia patella and a 
lateral meniscus tear was not incurred or aggravated during 
active military service, or during active duty training.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.6, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for 
diseases or injuries incurred or aggravated while in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Active service includes any period of active 
duty training during which the individual was disabled from a 
disease or an injury incurred in the line of duty, or a 
period of inactive duty training during which the veteran was 
disabled from an injury incurred in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, active 
duty training includes full-time duty in the Armed Forces 
performed by the Reserves for training purposes.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  Reserves means a member of a 
reserve component of one of the Armed Forces, including the 
Army National Guard of the United States.  38 U.S.C.A. 
§ 101(26), (27).  In the present case, as the veteran had 
service in the United States Marine Corps and the Army 
National Guard, he may be service-connected for his claimed 
disabilities if there is competent medical evidence of a 
current disorder that is causally related to either an 
incident of his active military service, an injury or disease 
that occurred during active duty training, or to an injury 
during inactive duty for training.

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  In the 
present case, the Board finds that the veteran's claim for 
service connection for a right knee disorder with 
chondromalacia patella and a lateral meniscus tear is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Savage v. Gober, 10 Vet. App. 488, 495-7 (1997); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim that is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  The 
Board also is satisfied that all the facts relevant to this 
claim have been properly and sufficiently developed.  In that 
regard, the Board notes that this case was previously before 
the Board and remanded in August 1998.  Since that time, 
additional development in the veteran's claim has been 
completed, and the claim is now ready for appellate review.

The veteran contends that he has residuals of a right knee 
injury incurred during a period of active duty for training 
in March 1993.  The record shows that he was on active duty 
for training from March 20, 1993 to April 3, 1993.  The 
service medical records pertaining to that period of service 
show that he had joint complaints, including right knee pain 
and swelling, but there is no indication of trauma to the 
knee during the period of time in question.  The veteran's 
multiple joint complaints were eventually attributed to an 
allergic reaction to medication prescribed for an illness 
prior to going on active duty.  

In October 1994, the veteran underwent a VA examination for 
his right knee.  He reported that he first noticed pain in 
his right knee when he was in the National Guard in March 
1993.  He stated that this knee pain was followed by a rash, 
pain in both knees, and swelling in his lower extremities.  
He indicated that he began taking Prednisone and that most of 
his joint pain had left, besides the right knee pain, which 
he still noticed.  The veteran described his right knee as 
occasionally popping and cracking; he also indicated that it 
would sometimes lock and swell.  He stated that he had never 
injured that knee, as far as he knew.  

Examination of the right knee in the October 1994 examination 
revealed effusion, clicking, and cracking.  The diagnosis was 
"[k]nee pain ever since the National Guard in 3-93."  The 
examiner opined "I believe he has mild patellofemoral 
syndrome with possible mild chondromalacia and also possible 
lateral meniscal tear of the right knee."  The physician 
further stated "I would feel that most of his symptoms in 
the right knee are coming from the lateral meniscal tear."  
Finally, the examiner opined that "since [the veteran's] 
symptoms have been present in the right knee ever since the 
National Guard camp, I would assume this was injured at that 
time."  

Most recently, in October 1998 the veteran underwent a VA 
examination, which included an evaluation of his knee 
complaints.  The veteran described the March 1993 incident in 
which he was hospitalized for a rash and swelling of the 
knees, ankles, and feet.  He also described the subsequent 
pain he felt in his joints, including the knees.  It was 
noted that the working diagnosis at that time was skin rash 
due to Henoch-Schonlein purpura versus drug rash, with a 
secondary diagnosis of acute arthritis of the ankles and 
knees.  The examiner reviewed the veteran's service medical 
records and found no report of an injury to either knee.  The 
examiner also reviewed the veteran's post-service medical 
records and noted the anti-inflammatory drugs that the 
veteran took after the rash.  Additionally, the examiner 
noted that the veteran underwent right knee surgery in 
September 1997.  The veteran currently complained of knee 
pain.

After an examination of the right knee, the examiner 
diagnosed the veteran with chondromalacia patella, bilateral 
knee, moderately severe, now status post arthroscopy with 
arthroplasty.  The examiner opined that this condition was 
not related to the veteran's other diagnoses, including 
Henoch-Schonlein purpura, which manifested itself with joint 
pain.  The examiner made the following comments:  

This examiner is unable to document any damage or 
tear to the lateral meniscus of the right knee.  
This examiner was unable to identify any traumatic 
event documented during military service to either 
knee.  Furthermore, this examiner finds no 
association between this veteran's development of 
chondromalacia patella and the inflammatory process 
during March 1993.  More specifically, the 
patellofemoral joint cartilage has no blood flow.  
Therefore, with a serum sickness-like reaction, the 
only possible inflammation would not be in 
cartilage but would be in synovial tissue that has 
adequate arterial capillary and venial flow.  
Current chondromalacia patella especially with this 
veteran's genu recurvatum in anatomic position of 
both knees with large Q angles bilaterally is 
believed unrelated.

In light of the medical evidence of record, summarized in 
pertinent part above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a right knee disorder with chondromalacia 
patella and a lateral meniscus tear. 

In the present case, there are essentially two medical 
opinions of record that directly address the issue on appeal.  
That is, these opinions address the potential relationship 
between the veteran's current right knee disorder and an 
incident of his military service.  Upon a review of these 
opinions, the Board is more persuaded by the October 1998 
medical opinion, which concludes that the veteran's claimed 
right knee disorder is not related to his military service.  
See Guerreri v. Brown, 4 Vet. App. 467, 470-471 (1993) (it is 
within the province of the Board to assess the credibility 
and weight to be attached to medical evidence).  In that 
regard, the Board finds that the examiner in the October 1994 
examination appears to have formed a conclusion based solely 
on the veteran's report of his own history, and not based on 
documented findings.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (information recorded by a medical examiner 
unenhanced by any additional medical comment does not 
constitute competent medical evidence).  Moreover, the Board 
points out that the October 1994 VA examiner's concluding 
diagnosis contained a degree of uncertainty, with use of the 
word 'assume':  "since [the veteran's] symptoms have been 
present in the right knee ever since the National Guard camp, 
I would assume this was injured at that time." (emphasis 
added).  Additionally, in reviewing that examination report, 
there is no indication that the examiner reviewed the 
veteran's service medical records or other medical evidence 
of record.  Rather, the examiner appeared to have formed his 
opinion based on the veteran's statements.  

Contrary to the October 1994 examination report, in the more 
recent October 1998 examination report, the examiner 
indicated that he reviewed the veteran's service medical 
records and claims folder.  In the body of the October 1998 
report the examiner made numerous references to information 
in the veteran's past medical records, as well as the lack of 
information in those records, such as a prior right knee 
traumatic injury.  The Board finds that the October 1998 
medical opinion is probative, as it is based on an adequate 
review of the veteran's past and present medical condition, 
and contains thorough reasons in support of the conclusion 
that there was no relationship between the veteran's current 
right knee disorder and an incident of his military service, 
including the March 1993 incident.  

In short, as set forth above, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's current right knee disorder with chondromalacia 
patella and a lateral meniscus tear is related to his 
military service.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable, and the appeal as to this issue is 
denied.


ORDER

Service connection for a right knee disorder with 
chondromalacia patella and a lateral meniscus tear is denied.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

